 1                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
11
   SA ACQUISITION PROPERTY XXV,                 Case No. 8:18-cv-02203-JLS-ADS
12 LLC, a Colorado limited liability
   company,                                     JUDGMENT AGAINST
13
                                                DEFENDANTS VINCENT A.
14               Plaintiff,                     LAGRANGE AND PAULA J.
                                                LAGRANGE
15        vs.
16
   VINCENT A. LAGRANGE, an
17 individual, and PAULA J.
   LAGRANGE, an individual,
18
19               Defendants.
20
21
22
23
24        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
25 Defendants VINCENT A. LAGRANGE and PAULA J. LAGRANGE have, by
26 failing to answer or otherwise appear in this action, admitted to the allegations of the
27 Complaint, and JUDGMENT is entered in favor of Plaintiff SA ACQUISITION
28 PROPERTY XXV, LLC and against Defendants VINCENT A. LAGRANGE and
                                               1
 1 PAULA J. LAGRANGE as follows:
 2        1.    $549,507.12 in damages, inclusive of pre-judgment interest;
 3        2.    Post-judgment interest, from the date of this Judgment, in accordance
 4              with 28 U.S.C. § 1961(a);
 5        3.    $14,590.14 in attorneys’ fees; and
 6        4.    Eligible litigation costs upon an Application to the Clerk to Tax Costs
 7              pursuant to Local Rule 54-2 and 54-3.
 8
 9        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this
10 Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
11 of this Judgment.
12
13 IT IS SO ORDERED.
14
     DATED: April 22, 2019
15
16                                                 HON. JOSEPHINE L. STATON
17                                                 UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28
                                               2
